Citation Nr: 0412245	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  99-02 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for post-operative 
residuals of service-connected partial tear of the medial 
meniscus of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968, and from August 1969 to March 1986.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in March 1998, which granted service connection 
for residuals of left knee arthroscopy with a partial medial 
meniscus tear.  The decision awarded a 100 percent disability 
rating effective on April 28, 1995, and assigned a 
noncompensable (zero) rating effective on June 1, 1995.  

The veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge of the Board, sitting in 
Washington, D.C., in August 2003.


REMAND

Having reviewed the entire record, the Board finds that a 
remand is in order to (1) ensure that the veteran's due 
process rights, including those arising from the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003), as amended, and applicable legal 
precedent, are met; and (2) further develop the evidentiary 
record.  

First, with respect to VCAA, this law redefined VA's 
obligations with respect to the duty to assist and imposed on 
VA certain notice requirements.  A valid VCAA notice would 
include the following: (1) what information and evidence not 
of record are needed to substantiate the claim; (2) what 
information and evidence the VA would assist the veteran in 
obtaining; (3) what information and evidence the veteran is 
to provide; and (4) a request to the veteran to provide any 
evidence in his possession or control that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit (Court) 
that invalidated a regulatory provision, implementing the 
VCAA, that required a response to VCAA before the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The Board notes that the VCAA was enacted well over two years 
after the RO's March 1998 rating decision that is the subject 
of this appeal.  Nonetheless, the record to date is devoid of 
any VCAA notification after the enactment of the law on 
November 9, 2000.  

Second, the Board finds that the veteran was not provided 
adequate notice of VA regulations and diagnostic criteria 
specifically applicable or potentially relevant to the issue 
on appeal.  More specifically, the March 1998 rating decision 
was based solely on evaluative criteria in 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (impairment of the knee).  Other 
Diagnostic Codes pertaining to knee disabilities, including, 
but not limited to 5258, 5259, 5260, and 5261, also could be 
pertinent to the issue on appeal.  Indeed, the Board notes 
that the key issue in prior appellate litigation of this 
claim in the U. S. Court of Appeals for Veterans Claims 
(Court) was that the Board had failed to consider the 
applicability of Diagnostic Code 5259 (removal of semilunar 
cartilage) in denying a compensable rating for the veteran's 
left knee disability, based solely on Diagnostic Code 5257, 
in its November 8, 2000 decision.  In May 2002, the Court 
vacated the Board's November 2000 decision and remanded the 
matter to the Board.     

Third, the Board agrees with the veteran's representative 
from The American Legion that a contemporaneous VA medical 
(orthopedic) examination is warranted to ensure a fair 
evaluation of the current extent of the veteran's left knee 
disability residuals.  See transcript of the August 2003 
videoconference hearing before the undersigned, at which the 
veteran described the extent of his current left knee 
disability.  In this connection, the Board notes that the 
most recent VA medical examination (joints examination) was 
conducted in 1997, and it was not specific to the left knee 
disability residuals.  Moreover, the most recent medical 
evidence of record is dated approximately six years ago.  

Finally, the Board notes that the veteran wrote the RO in 
August 2002 stating that he "intend[s] to see [his] 
[d]octor(s) for further input" and that he "fully intend[s] 
to submit more evidence."  If the veteran did seek further 
medical treatment for the left knee disability, the records 
associated with such treatment should be obtained and 
associated with the claims folder.        
 
In light of all of the foregoing, the Board hereby remands 
this case for the following development:
  
1.  Provide the veteran a valid VCAA notice 
and assist him in further development of the 
evidentiary record if warranted as a result 
of the notice.  The notice must include, but 
is not limited to, the four elements 
described above in this remand order, and 
must comply with 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); and all applicable 
legal precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  Notify the veteran and his 
representative of VA regulations 
applicable to evaluating his left knee 
disability, and in particular, VA 
diagnostic criteria in 38 C.F.R. § 4.71a.

3.  Schedule the veteran for a VA 
orthopedic examination to sufficient to 
determine the current extent of the 
veteran's left knee disability residuals 
in accordance with applicable law and 
regulations, including VA diagnostic 
criteria.  The veteran's claims folder 
should be made available to the examiner.  
Any report(s), including doctors' reports 
interpreting diagnostic testing results, 
if any, resulting from the examination 
should be associated with the veteran's 
claims folder.    

4.  In connection with VA's duty to 
assist the veteran in developing the 
evidentiary basis for the claim, inquire 
whether the veteran has any evidence 
pertinent to this claim, and in 
particular, those related to testing or 
treatment of the left knee disability 
within the last several years.  If such 
records exist, obtain and associate them 
with the veteran's claims folder.  

5.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether a compensable rating is 
warranted for left knee disability 
residuals.  If the decision remains in 
any manner adverse to the veteran, 
provide the veteran and his 
representative a Supplemental Statement 
of the Case and give them an appropriate 
amount of time to respond to it.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue(s).  

The veteran has the right to submit additional evidence and 
argument on the matter(s) the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




